Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 26, 2018

                                     No. 04-17-00742-CV

                                      Katherine POPP,
                                         Appellant

                                              v.

                                        Phillip POPP,
                                          Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-03685
                      Honorable Solomon Casseb, III, Judge Presiding


                                       ORDER
       Appellant Katherine Popp seeks to appeal the Mediated Settlement Agreement signed on
October 12, 2017 in relation to the parties’ divorce. The final divorce decree has not yet been
signed by the trial court.

        Appellate courts have jurisdiction over appeals from final judgments and appeals from
certain designated interlocutory orders. See Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195
(Tex. 2001) (“[T]he general rule, with a few mostly statutory exceptions, is that an appeal may
be taken only from a final judgment.”); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West
2008) (designating appealable interlocutory orders).

       Because the Mediated Settlement Agreement does not dispose of all pending claims in
the underlying action, it does not appear to be an appealable order. See Lehmann, 39 S.W.3d at
200; City of Beaumont v. Guillory, 751 S.W.2d 491, 492 (Tex. 1988). It is therefore ORDERED
that appellant show cause in writing within 15 days of the date of this order why this appeal
should not be dismissed for lack of jurisdiction. All appellate deadlines are suspended pending
our determination of whether we have jurisdiction over this appeal.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court